     Case 1:20-cv-00235-DAD-EPG Document 22 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10
     TERRELL CURRY,                                             Case No. 1:20-cv-00235-DAD-EPG (PC)
11
                                                 Plaintiff, ORDER GRANTING DEFENDANT’S EX
12                                                          PARTE REQUEST FOR EXTENSION OF
                      v.                                    TIME TO RESPOND TO COURT’S
13                                                          REFERRAL TO ADR

14   J. GEDDES,                                                 (ECF No. 19)

15                                             Defendant.

16

17         The Court, having considered the ex parte request of Defendant J. Geddes for an extension

18   of time to make an election regarding early mediation of this matter, and good cause having been

19   found, hereby GRANTS Defendant’s request. Defendant has until August 17, 2020, to either: (1)

20   file a notice that Defendant opts out of the settlement conference; or (2) contact ADR Coordinator

21   Sujean Park (spark@caed.uscourts.gov) to schedule the settlement conference.1

22   IT IS SO ORDERED.
23
         Dated:      July 7, 2020                                     /s/
24                                                              UNITED STATES MAGISTRATE JUDGE
25

26
27           1
             In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the parties may
     communicate via letter.
28
                                                            1
                                                                               Order (1:20-cv-00235-DAD-EPG (PC))
